Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority date of 02/28/2020 based on 16/804683 is acknowledged.

Double patenting:  

Claim 1 of US 10,973,292:
A combination bag workbench comprising: 
a rectangular bottom portion including a length, a width, first and second lengthwise sides defined parallel to the length, and first and second widthwise sides defined parallel to the width; first and second wheels coupled to the bottom portion; 

a first leg rotatably coupled to the bottom portion nearer to the first lengthwise side than to the second lengthwise side and nearer to the first widthwise side than to the second widthwise side; a second leg rotatably coupled to the bottom portion nearer to the second lengthwise side than to the first lengthwise side and nearer to the first widthwise side than to the second widthwise side; a third leg rotatably coupled to the bottom portion nearer to the first lengthwise side than to the second lengthwise side and nearer to the second widthwise side than to the first widthwise side; a fourth leg rotatably coupled to the bottom portion nearer to the second lengthwise side than to the first lengthwise side and nearer to the second widthwise side than to the first widthwise side; and 

a top portion coupled to the bottom portion opposite the first, second, third, and fourth legs, the top portion including 

a middle panel coupled to the first lengthwise side, 
a first end panel hingedly coupled to the first widthwise side, and 
a second end panel hingedly coupled to the second widthwise side, the middle panel including a free end positioned opposite the first lengthwise side, the free end removably couplable to the second lengthwise side, the first and second end panels are removeably couplable to first and second sides of the middle portion, 

wherein: the first, second, third, and fourth legs are positionable in a retracted position between the first and second lengthwise sides and the first and second widthwise sides; and at least one of the first, second, third, or fourth leg is positionable in an extended position with at least a portion of the at least one of the first, second, third, or fourth leg configured to extend downwardly away from the bottom portion and laterally beyond at least one of a nearest lengthwise side of the first and second lengthwise sides or a nearest widthwise side of the first and second widthwise sides.
Claim 21 of this instant application. 
A combination bag workbench comprising: 
a rectangular bottom portion (204) including first and second lengthwise sides and first and second widthwise sides; 



a plurality of legs (140,142,144, 148) pivotally coupled to the bottom portion between the first and second lengthwise sides and the first and second widthwise sides, the plurality of legs configured to selectably support the bottom portion above a support surface; and 











a top portion coupled to the bottom portion opposite the plurality of legs, the top portion including 

a middle panel coupled to the first lengthwise side, 
a first end panel hingedly coupled to the first widthwise side, and 
a second end panel hingedly coupled to the second widthwise side, the middle panel including a free end positioned opposite the first lengthwise side, the free end removably couplable to the second lengthwise side, the first and second end panels are removeably couplable to first and second sides of the middle portion.  




Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. US 10,973,292. Although the claims at issue are not identical, they are not patentably distinct from each other since at least claim 1 of the US ‘292 patent teaches all limitations of the claimed limitations in claim it would have been obvious to eliminate structures or functions when they are not desired.   
Regarding claims 39-40, the claims of the ‘292 patent teaches a combination bag it would have been obvious to one of ordinary skill in the art to use the method step to operate the device of the ‘292 patent since the method steps are inherent in the structures recited the device of the ‘292 patent.  

Claim 21-23, 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernier (3915529).  Bernier teaches a rectangular bottom portion 3 including four sides a plurality of legs (6-9) pivotally coupled to the bottom portion between the first and second sides, the plurality of legs configured to selectably support the bottom portion above a support surface; and a top portion 2 coupled to the bottom portion opposite the plurality of legs, the top portion including a middle panel (entire the top lid 12) coupled to the first side, a first end panel 18 hingedly coupled to the left side, and a second end panel 20 hingedly coupled to the right side, the middle panel   including a free end positioned opposite the first side, the free end removably couplable to the second lengthwise side, the first and second end panels are removeably couplable to first and second sides of the middle portion via portions 14 and 16.
Claim 21-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmann (3620587) in view of Ahmann (4445731).  Ahmann ‘587 teaches  a rectangular bottom portion 3 including four sides a plurality of legs (6-9) pivotally coupled to the bottom portion between the first and second sides, the plurality of legs configured to selectably support the bottom portion above a support surface; and a top portion 2 coupled to the bottom portion opposite the plurality of legs, the top portion including a middle panel (the top lid 2) coupled to the first side, a first end panel 31 hingedly coupled to the left side, and a second end panel 32 hingedly coupled to the right side, the middle panel 2  including a free end positioned opposite the first side, the free end removably couplable to the second lengthwise side, the first and second end panels are removeably couplable to first and second sides of the middle portion.  
	Ahmann ‘587 meets all claimed limitations except for the first and second sides being two lengthwise sides and the left and right sides being the two widthwise sides.  Ahmann ‘731 teaches that it is known in the art to provide the first and second sides being two lengthwise sides and the left and right sides being the two widthwise sides in fig. 3. It would have been obvious to one of ordinary skill in the art to provide the first and second sides being two lengthwise sides and the left and right sides being the two widthwise sides to provide the desired proportion for the device. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over either Bernier or Ahmann ‘587 rejections, as set forth above, and further in view of Bendzick (3734595).  Bernier or Ahmann does not clear about the legs extending beyond at least one of a nearest lengthwise side.  Bendzick teaches that it is known in the art to provide foldable legs for a receptacle that  extending beyond at least one of a nearest lengthwise side.  It would have been obvious to one of ordinary skill in the art to provide legs extending beyond at least one of a nearest lengthwise side as taught by Benzick to provide added stability.

Claim 39 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tong  (20030221924) or Tong (6334519).

    PNG
    media_image1.png
    522
    683
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    661
    666
    media_image2.png
    Greyscale


Tong ‘924  , fig. 2,  teaches a combination bag having a work surface (the inner surface of 111 or 18 when folded into 111) positioned between a bottom portion and a top portion (114+113+17+13), the method comprising uncoupling a free end of a middle panel (114) of the top portion from a second lengthwise side of the bottom portion; uncoupling a first end panel (17/13) of the top portion from the middle panel (via zipper); pivoting the first end panel about a first widthwise side of the bottom portion away from away from a second widthwise side of the bottom portion.  
Tong ‘519 teaches a combination bag having a work surface (the inner surface of 114 or 2 when folded into 114) positioned between a bottom portion and a top portion (111+112+113+16), the method comprising uncoupling a free end of a middle panel 111 of the top portion from a second lengthwise side of the bottom portion; uncoupling a first end panel (16) of the top portion from the middle panel (via zipper); pivoting the first end panel about a first widthwise side of the bottom portion away from away from a second widthwise side of the bottom portion.  
Claims 21, 22, 26, 27, 32, 34-37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Tong ‘519 in view of either Campbell, Jr. et al. (20190000228) or Perdtheron (052196).  In claim 21, Tong ‘519 teaches a rectangular bottom portion including four sides, a top portion coupled to the bottom portion, the top portion including a middle panel 11 coupled to the first side, a first end panel 16hingedly coupled to the left side, and a second end panel 16  hingedly coupled to the right side, the middle panel 11 including a free end positioned opposite the first side, the free end removably couplable to the second lengthwise side, the first and second end panels are removeably couplable to first and second sides of the middle portion.  
Tong meets all claimed limitations except for the pivoting legs. Either Campbell or Perdtheron teaches that it is known in the art to provide a plurality of legs in pivoted-in position and pivoted out position as taught by Campbell to provide a convenient work surface for the user.


    PNG
    media_image3.png
    662
    484
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    357
    439
    media_image4.png
    Greyscale


Claims 21-28, 32, 34-37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Tong ‘924 in view of either Hoberman et al. (20050133326) or Tonelli (20190037989).  In claim 21, Tong ‘924 teaches a rectangular bottom portion including four sides, a top portion coupled to the bottom portion, the top portion including a middle panel (112+113+114) coupled to the first side, a first end panel 13 hingedly coupled to the left side, and a second end panel 12  hingedly coupled to the right side, the middle panel including a free end positioned opposite the first side, the free end removably couplable to the second lengthwise side, the first and second end panels are removeably couplable to first and second sides of the middle portion.  
Tong meets all claimed limitations except for the pivoting legs. Either Hoberman or Tonelli teaches that it is known in the art to provide a plurality of legs in pivoted-in position and pivoted out position as taught by.  It would have been obvious to one of ordinary skill in the art to provide foldable legs Tonelli (along with portion 9) to provide a convenient work surface for the user and to provide legs 25 as taught by Hoberman to stabilizing the luggage.
Regarding claim 28, note the wheels at 411. 
	Regarding claim 32, note portion 18 when folded in fig. 2 comprises the work surface.  
Claims 29-31, 33, and 38 would be allowable a terminal disclaimer is filed overcoming the double patenting rejections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733